Case 7:21-cr-00441-VB Document 50

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA :
-against-
Dorian Byrd
Defendant. :
x

Filed 09/16/21 Page 1of1

 

|

ELECTRON
ROC H___

 

 

21 CR 441-2 (VB)

ORDER ACCEPTING GUILTY PLEA

The Court has reviewed the transcript of the plea allocution in the above-entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of

the Honorable Judith C. McCarthy , United States Magistrate Judge, dated September 10, 2021,

is approved and accepted.

The Clerk of the Court is directed to enter the guilty plea.

Dated: White Plains, NY

 

Fes
ls USDC SDNY
BOCUMENT

IPF PATE FILE

Pasinniel ten tahapeinmeate horn

ae

September f 2021

SO ORDERED:

Lic |

Vincent L. Briccetti
United States District Judge

aL eURY me NN
nomen

 
